EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims
This application is in condition for allowance except for the presence of claims 19-21 directed to inventions non-elected without traverse in the reply filed 5/12/2021.  Accordingly, claims 19-21 have been cancelled.

Replace Claims 19-21 with the following:

19. (cancelled)
20. (cancelled)
21. (cancelled)

Priority
Examiner notes that the non-final rejection dated 12/18/2018 acknowledged a claim to foreign priority.  However, the application at issue is a US National Stage under 35 USC 371 Application with an international filing date of 11/14/2013.  No foreign priority has been claimed.

Reasons for Allowance
Claims 1, 3-9, 11-16 and 18 are allowable.
The following is an examiner’s statement of reasons for allowance: 


Allowable Subject Matter
Claims 1, 3-9, 11-16 and 18 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach an information processing system comprising:
at least one memory operable to store program code; and
at least one processor operable to read the program code and operate as instructed by the program code, the program code including:
receiving code configured to cause the at least one processor to receive a request containing user identification information from a terminal device;
accepting code configured to cause the at least one processor to accept a first entry in a plurality of fields in a first form, wherein the first entry includes one or more entries in the plurality of fields in the first form, wherein the first entry in the plurality of fields in the first form is automatically entered based on user information from an external server, wherein the user information is associated with the user identification information;
determining code configured to cause the at least one processor to determine, after receiving an input from a user associated with finishing the first entry in the plurality of fields in the first form, whether each of the plurality of entered fields in the first form satisfies a determination condition that is associated in advance with each of the plurality of fields in the first form; and
display controlling code configured to cause the at least one processor to: (i) generate a second form in which an unsatisfied field is arranged above a satisfied field satisfying the determination condition among the plurality of entered fields in the first form, wherein the unsatisfied field fails to satisfy the determination condition among the plurality of entered fields in the first form, and (ii) display on the terminal device, the second form, wherein the accepting code is further configured to cause the at least one processor to accept, from the user, a second entry in a plurality of fields in the second form, wherein the unsatisfied field is arranged above the satisfied field and set to be blank in the second form, wherein the unsatisfied field is displayed within a viewable region without scrolling through a page including the second form, the viewable region being an above-the-fold region of the page, wherein the display controlling code is further configured to cause the at least one processor to (i) display the first form in which the plurality of entered fields are arranged in a vertical direction, and (ii) generate the second form in which the unsatisfied field is arranged at a top position of the second form.

	The most analogous prior art includes Dwyer (US 2014/0279484 A1), Finne (US 8,380,710 B1), and Eaton (US 2005/0261558 A1).
	Dwyer discloses a user enters clearing information in fields, a validation rule to determine whether fields satisfy a condition, visibly marking fields adjudicated as invalid (unsatisfied) on the form, thereby generating a second (updated) form, providing the updated form to the user and receiving further clearing information, and Fig. 2B displaying fields arranged in a vertical direction.
	Dwyer is deficient in a number of ways.  As written, the claims require that a second form is generated in which the unsatisfied field is arranged above a satisfied field satisfying the determination condition and set to be blank in the second form, the unsatisfied field fails to satisfy the determination condition among the plurality of entered fields; the unsatisfied field is displayed within a viewable region without scrolling through a page including the second form, the viewable region being above the fold region of the page; when the unsatisfied field fails to satisfy the determination condition, generate the second form in which the unsatisfied field is arranged at a top position of the second form; and wherein the determination is made after receiving an input from a user associated with finishing the first entry in the plurality of fields in the first form.  Dwyer does not teach these concepts.  
In view of the above, Dwyer fails to disclose or render obvious the combination of features as emphasized above.
Regarding Finne, Finne teaches a reader may select documents for display be above or below the fold based upon the degree to which they moved upward, the first element id displayed in a viewable region without scrolling through a page (above the fold), and ranking documents based on relevance or content and moving them upward. 
Though disclosing these features, Finne does not disclose or render obvious the features emphasized above.
Regarding Eaton, Eaton teaches arranging an unsatisfied field above a satisfied field and set to be blank in the second form.
Though disclosing this feature, Eaton does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Dwyer, Fine, Eaton, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 6 recites system comprising substantially similar limitations as claim 1, though differing in scope and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 8 recites a method comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claim 9 recites a non-transitory computer readable recording medium comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.

Claims 3-5, 7, 11-16, 18 are dependencies of independent claims 1, 6, 8 and 9 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IP.com Prior Art Database Technical Disclosure, "Displaying a Subset of a Plurality of Field to a User," Jun 25 2012. https://ip.com/IPCOM/000219175, describing programs for receiving user input.  IP.com does not teach the features emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625